Memorandum. We are of the opinion that the management of this residuary estate and its distribution after the termination of the lives of Mary J. and Garrett Doyle are, under the terms of this will, executorial functions and that the will does not fix a definite time when the duties of the executors cease as such and the duties of the same persons as trustees begin. The two classes of duties run along together. (McAlpine v. Potter, 126 N. Y. 285; Matter of Slocum, 169 id. 153; Matter of Zeigler, 168 App. Div. 735; affd., 218 N. Y. 544; Leask v. Beach, *760173 App. Div. 873; and see Matter of Glenn, 231 id. 681, and Matter of Abrahams, 136 Misc. 538.) All concur. Decree modified on the law so as to determine the account to be intermediate andas so modified affirmed, with costs to the appellant payable out of the estate.